'33 Act File No. 333-31725 '40 Act File No. 811-08301 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. o Post-effective Amendment No. 31 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 177 þ (Check appropriate box or boxes.) NATIONWIDE VLI SEPARATE ACCOUNT-4 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code:(614) 249-7111 Robert W. Horner, III Vice President Corporate Governance and Secretary One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: February 14. 2012 It is proposed that this filing will become effective (check appropriate box) þ Immediately upon filing pursuant to paragraph (b) o On (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On (date) pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Nationwide Life Insurance Company · Nationwide VLI Separate Account-2 · Nationwide VLI Separate Account-4 Prospectus supplement dated February 14, 2012 to BOA MSPVL, BOA MSPVL II, BOA Protection FPVUL, and BOA ChoiceLife Protection FPVUL prospectus dated May 1, 2008; BOA Last Survivorship II, BOA ChoiceLife Survivorship, BOA Next Generation Survivorship Life, BOA ChoiceLife Survivorship II, BOA Protection Survivorship Life, and BOA ChoiceLife Protection Survivorship Life prospectus dated May 1, 2009; BOA FPVUL, BOA Next Generation FPVUL, and BOA ChoiceLife FPVUL prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The Board of Trustees of Invesco voted to merge the Invesco – Invesco V.I. Capital Appreciation Fund: Series I Shares into the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series I Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Invesco – Invesco V.I. Capital Appreciation Fund: Series I Shares will be transferred to the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series I Shares. In connection with this merger, effective April 27, 2012, the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series I Shares is added to the policy as an investment option and "Appendix A: Sub-Account Information" is revised to add the following: Invesco - Invesco Van Kampen V.I. Capital Growth Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital appreciation. Additionally, all references to Invesco – Invesco V.I. Capital Appreciation Fund: Series I Shares are removed. 2. The Board of Trustees of Invesco voted to merge the Invesco – Invesco V.I. Capital Development Fund: Series I Shares into the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Invesco – Invesco V.I. Capital Development Fund: Series I Shares will be transferred to the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I Shares. In connection with this merger, effective April 27, 2012, the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I Shares is added to the policy as an investment option and "Appendix A: Sub-Account Information" is revised to add the following: Invesco - Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital growth. Additionally, all references to Invesco – Invesco V.I. Capital Development Fund: Series I Shares are removed. 3. The Board of Trustees of Janus Aspen Series voted to merge the Janus Aspen Series – Global Technology Portfolio: Service II Shares into the Janus Aspen Series – Global Technology Portfolio: Service Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Janus Aspen Series – Global Technology Portfolio: Service II Shares will be transferred to the Janus Aspen Series – Global Technology Portfolio: Service Shares. In connection with this merger, effective April 27, 2012, the Janus Aspen Series – Global Technology Portfolio: Service Shares is available to all owners as an investment option, and all references to Janus Aspen Series – Global Technology Portfolio: Service II Shares are removed. 4. The Board of Trustees of Janus Aspen Series voted to merge the Janus Aspen Series – Overseas Portfolio: Service II Shares into the Janus Aspen Series – Overseas Portfolio: Service Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Janus Aspen Series – Overseas Portfolio: Service II Shares will be transferred to the Janus Aspen Series – Overseas Portfolio: Service Shares. In connection with this merger, effective April 27, 2012, the Janus Aspen Series – Overseas Portfolio: Service Shares is available to all owners as an investment option, and all references to Janus Aspen Series – Overseas Portfolio: Service II Shares are removed. INCORPORATION BY REFERENCE The prospectus supplements dated June 10, 2011, June 24, 2011, July 12, 2011 September 12, 2011, a nd December 15, 2011, and the prospectus, statement of additional information, and Part C that were effective May 1, 2011, previously filed with the Commission under SEC file No. 333-31725, are hereby incorporated by reference and made a part of this registration statement. 1 SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, NATIONWIDE VLI SEPARATE ACCOUNT-4, certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Registration Statement to be signed on its behalf in the City of Columbus, and State of Ohio, on this 14 th day of February, 2012. NATIONWIDE VLI SEPARATE ACCOUNT-4 (Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Depositor) By: /s/ TIMOTHY D. CRAWFORD Timothy D. Crawford As required by the Securities Act of 1933, the Registration Statement has been signed by the following persons in the capacities indicated on this 14 th day of February, 2012. KIRT A. WALKER Kirt A. Walker, President and Chief Operating Officer, and Director MARK R. THRESHER Mark R. Thresher, Executive Vice President and Director TIMOTHY G. FROMMEYER Timothy G. Frommeyer, Senior Vice President-Chief Financial Officer and Director PETER A. GOLATO Peter A. Golato, Senior Vice President- Nationwide Financial Network and Director STEPHEN S. RASMUSSEN Stephen S. Rasmussen, Director By /s/ TIMOTHY D. CRAWFORD Timothy D. Crawford Attorney-in-Fact
